COOK, Judge
(dissenting):
On the basis of my familiarity with military trial practice as counsel to the House Armed Services Committee and, more recently, as a Judge of this Court, I disagree with the majority’s assertion that the practice is characterized by “insensitivity to situations of dual representation, and the attendant conflicts of interests and divisions of loyalty.” I wrote the opinion for the Court in United States v. Evans.1 There, I stressed that all persons having responsibility in regard to defense counsel’s representation of multiple accused should scrutinize such representation for “the possibility of conflicting interests.” But, I did not intend to charge, and I believe nothing in the opinion charges, that the practice is so beset with conflict as to constitute a “problem.” See aiso my separate opinion in United States v. Blakey, 1 M.J. 247, 248 (C.M.A. 1976).
As to the merits, I agree with the Court of Military Review’s determination that Captain Wiley indisputably aligned himself with the accused; and, his examination of Grady, the government witness, “[djemonstrated his loyalty” to the accused. Consequently, if Captain Wiley sacrificed an interest of any of his clients, it was the interest of Grady, not that of the accused. On the record, therefore, the situation is precisely opposite to that in Evans, where we could “say with assurance that important tactical decisions made by defense counsel were dictated by counsel’s desire to further the interests of Evans’ co-accused, not those of Evans.”2
As I perceive no possibility of prejudice to the accused, I would affirm the decision of the Court of Military Review.

. 1 M.J. 206 (1976).


. Id. 1 M.J. at 208.